Name: Council Regulation (EEC) No 1097/84 of 31 March 1984 amending Regulation No 136/66/EEC with regard to production aid for olive oil
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  processed agricultural produce
 Date Published: nan

 28 . 4 . 84 Official Journal of the European Communities No L 113 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1097 / 84 of 31 March 1984 amending Regulation No 136 / 66 / EEC with regard to production aid for olive oil HAS ADOPTED THIS REGULATION : Article 1 Article 5 ( 2 ) of Regulation No 136 / 66 / EEC is hereby replaced by the following : '2 . The aid shall be granted :  to grow ers who are members of a producer group recognized pursuant to this Regulation , and who have an average production of at least 100 kilograms of olive oil per marketing year , on the basis of the quantity of olive oil actually produced by them ,  to other growers , on the basis of the number and production potential of the olive trees cultivated by them and of the yields of such trees , as determined according to a standard method , and provided that the olives produced have actually been harvested . The aid shall be granted only in respect of areas planted with olive trees at 31 October 1978 and in Greece at 1 January 1981 .' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof , Having regard to the proposal from the Commission ( ! ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 5 of Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 4 ), as last amended by Regulation (EEC ) No 1413 / 82 ( 5 ), introduced a system of production aid for olive oil ; whereas this aid is granted , on the basis of the quantity of olive oil actually produced , to growers who are members of a producers' organization while , for other growers , it is granted on the basis of the number and production potential of olive trees and of the yields of such trees , as determined according to a standard method ; Whereas experience has shown that the number of persons qualifying for the production aid for olive oil and the number of checks to be carried out prior to the granting thereof are very large , resulting in a substantial amount of control work ; whereas , therefore , for reasons of sound administrative management , provision should be made for granting the production aid to small producers on a flat-rate basis , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 November 1984 . ( ») OJ No C 62 , 5 . 3 . 1984 , p. 14 . ( 2 ) OJ No C 104 , 16 . 4 . 1984 , p. 96 . i 1 ) Opinion delivered on 19 March 1984 ( not yet published in the Official Journal ). ( 4 ) OJ No 172 , 30 . 9 . 1966 , p. 3025 / 66 . ( 5 ) OJ No L 162 , 12 . 6 . 1982 , p. 6 . No L 113 / 2 Official Journal of the European Communities 28 . 4 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD